 578DECISIONS OF NATIONAL LABOR RELATIONS BOARDunit appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) ofthe Act.[Text of Direction of Election omitted from publication.]MEMBER BEAN took no part in the consideration of the above Deci-sion and Direction of Election.Paul M. O'Neill International Detective Agency, Inc.andNewJersey Guards Union, Petitioner,Case N©.2-RC-8588.March12; 1957DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Leonard J. Lurie, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Leedomand MembersMurdock and Bean].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organizations named below claim to representcertainemployees of the Employer.'3.A question affecting commerce exists concerning the representa-tion of certain employees of the Employer, within the meaning ofSection 9 (c) (1) and Section 2 (6) and(7) of the Act.2i The Independent Guards Union was permitted to intervene on the basis of a currentcontractual interest in the employees Petitioner seeks to represent.Contrary to Peti-tioner;s contentions,Intervenoris a labor organization within the meaning of Section 2(5) of the Actas it was formed for the purpose of representing employees and-negoti-ating-with the Employerregarding wages and working conditions.Burroughs Corpora-tion,116NLRB 1118.2 Petitioner contends that the contract which is currently in effect between the Em-ployer and Intervenorand whichcontains a union-security provision does not bar thisproceeding becauseIntervenorfirst achieved compliance with the filing requirements ofthe Act onDecember 26, 1956,after boththe execution of the contract and the filing ofthe petition.The Employeroffered toprove that on November21, 1956, 2 days beforethe executionof the contract, Intervenor's officers executed the required forms for com-pliance,that Intervenor's secretaryfailed tofile thesedocuments with the Board andDepartment of Labor throughan excusable ignoranceof the technicalrequirements of thefiling provisionsof the Act, and that Intervenorbelieved itself in compliancewith the Actwhen the contractwas executed and on November27, 1956, the day the petitionwas filed.The Employerarguesthat Intervenor having thusindicated its intentionto comply withthe Act, the contract should be held a barunder the rule announced in Dichello,Incorpo-rated,107 NLRB 1642.In that case,although the intervenor actuallyachieved compli-anceonly after the contractwas executedand the petitionfiled, the intervenor be-fore executingthe contract filed with the Board the requirednon-Communist affidavitsand acertificateof intent to remain in compliance with Section 9 (f) and (g) of the117 NLRB No. 97. BETHLEHEMPACIFIC COAST STEEL CORP.5794. -The following employees of the Employer constitute a unitappropriate for the purposes of collective bargaining within the mean-ing of Section 9(b) of the Act:All uniformed guards, including captains in uniform, employed bythe Employer in the State of New Jersey, excluding office clerical em-ployees, professional employees, and all supervisors as defined inthe Act.'[Text of Direction of Election omitted from publication.]Act.Intervenor having thus given the Board timely and appropriate indication of itsintentto effect compliance, the Board held the contract a bar.In the instant case, Intervenor filed no statement of any kind with the Board beforeexecuting the union-security contract and thereby failed to appropriately indicate itsintention to effect compliance.Accordingly, we find that the contract is no bar to thisproceeding.CaribePiasttcaCorp., 107 NLRB 7.3 The parties stipulated that this unit is appropriate, the Board having in an earlierproceeding determined that the appropriate unit consists of a statewide unit of the guardsemployed by the Employer in New Jersey.Paul M. O'Neill International Detective Agency,Inc., 115 NLRB 760.Bethlehem Pacific Coast Steel Corp.,Shipbuilding Division, SanFrancisco YardandInternational Brotherhood of ElectricalWorkers,AFL-CIO,'PetitionerBethlehem Pacific Coast Steel Corp.,Shipbuilding Division, SanFrancisco YardandUnited Association of Journeymen andApprentices of the Plumbing and Pipefitting Industry, LocalUnion 38,1 PetitionerBethlehem Pacific Coast Steel Corp.,Shipbuilding Division, SanFrancisco YardandBrotherhood of Teamsters&Auto TruckDrivers,Local No. 85,3 PetitionerBethlehem Pacific Coast Steel Corp.,Shipbuilding Division, SanFrancisco YardandInternational Brotherhood of Teamsters,`Chauffeurs,Warehousemen&Helpers of America,AFL-CIO,4PetitionerBethlehem Pacific Coast Steel Corp.,Shipbuilding Division, SanFrancisco YardandWarehousemen Local Union No. 860, Inter-national Brotherhood of Teamsters,Chauffeurs,Warehouse-men & Helpers of America,AFL-CIO,'Petitioner.Cases Nos.20-RC-3041, -O-RC-3049, ?0-RC-3050, 20-RC-3051, and 20-RC-3052.March 12,1957DECISION, ORDER, AND DIRECTION OF ELECTIONSUpon petitions duly filed under Section 9 (c) of the National LaborRelations Act, a consolidated hearing was held before Shirley N.'Herein calledIBEW.4Herein called TeamstersInternational.sHerein calledUA.BHereincalled TeamstersLocal No. 860.Herein called Teamsters Local No. 85117 NLRB No. 92.